ORIGI[\[At
                            llu tllt @nitl! $tsttg [.ourt                                            of   frlrru[   [,lsimg
                                                                                       No. 15-266C

                                                                             (Filed: June 29,2015)                      FILED
                                                                      (NOT TO BE PUBLTSTTED)                           JUN   2I   2015

 ++   *   :t   *   + )t   {.,t   *,f * + * *,f * * * * * *,t * * + * * * * * * * *                                    U.S, COURT OF
                                                                                                                     FEDERALCI.AIMS
                                                                                           )
 ROSCOE ARTIS,                                                                             )
                                                                                           )
                                                     Plaintiff,                            )
                                                                                           )
                                                                                           )
                                                                                           )
 UNITED STATES,                                                                            )
                                                                                           )
                                                     Defendant.                            )
                                                                                           t
 * *,f * * * * * * * *              *'N.   * *.,t * * *,| * * * * * * * * * {' * * *   *

                   Roscoe Artis, pro se, Norlina, North Carolina.

                   Russell J. Upton, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With him on the brief were
Benjamin C. Mizer, Principal Deputy Assistant Attomey General, Robert E. Kirschman, Jr.,
Director, and Scott D. Austin, Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washingon, D.C.

                                                                        OPINION AND ORDERI

LETTOW, Judge.

        Plaintiff; Roscoe Artis, seeks a more thorough "investigat[ion]" into his criminal
conviction ofmurder in the first degree. Compl. at l. Pending before the court is the
govemment's motion to dismiss for lack of subject matter jurisdiction pursuant to Rule l2(b)(l)

         rAlong with his complaint, Mr. Artis
                                                submitted an application to proceed informa
pauperis. See Application to Proceed in forma pauperis, ECF No. 4. Mr. Artis is currently
incarcerated, and he appended to his application a certified copy ofhis trust fund account, as
required by 28 U.S.c. g 1915(a)(2). see id. The statement ofaccount shows a balance of s27.14
as of March 26,2015. Id. at3. In these circumstances, 28 U.S.C. $ 1915(b) specifies the amount
of the filing fee that Mr. Arlis is obliged to pay. The application to proceed informa pauperis
will consequently be granted, subject to Mr. Artis' payment ofthe requisite filing fee in
installments. See 28 U.S.C. $ 1915(bX2).
ofthe Rules ofthe Court ofFederal Claims ("RCFC") and for failure to state a claim upon which
relief may be granted pursuant to RCFC 12(bX6). ,See Def.'s Mot. to Dismiss Compl. ("Def.'s
Mot.") at I, ECF No. 5.

                                          BACKGROUND

         Mr. A(is is currently serving a life sentence in the Lumberton Correctional Institution in
Lumberton, North Carolina, for his conviction of murder in the first degree ofJoann Brockman.
See North Carolina v. Artis,384 S.E.2d 4'10 (N.C. 1989),judgment vacated,494 U.S. 1023
(1990), on remand to 406 S.E.2d 827 (N.C. 1991); see c/so Def.'s Mot. Attach. A (North
Carolina Department of Public Safety, Offender Public Information Database, Information lor
Offender ID No. 0011291 (Roscoe Artis)). Mr. Artis asserts that "[his] whole case was done
illegally," Compl. at 1, and his complaint "appears to allege claims of prosecutorial misconduct,
due process violations, and ineffective assistance ofcounsel," Def.'s Mot. at 2.

         Mr. Artis avers that there were individuals involved in his case "as witnesses who were
never called on by [his] lawyer or the prosecut[ing] attomey." Compl. at 2. These witnesses
include the victim's aunt, who saw the victim shortly before her murder, and the victim's alleged
boyfriend, who "had been by the victim's house [and the victim's aunt's bam] looking for [the
victiml." Compl. at 2. Mr. Artis further alleges that since "[the prosecution] still didn't have
enough evidence[] to convict, . . . they . . . fbund a girl ... [whose] testimony had been coerce[d]
and changed to make it seem flike Mr. Artis was guilty]." Compl. at 3. Mr. Artis' attorney also
allegedly "told [him] he couldn't put [the victim's mother, who found the victim's body,] on the
stand . . . [despite Mr. Artis' claim that] she [wa]s the key witness." Compl. at 4. Instead,
Mr. Artis asserts that he was told that "[he] couldn't fight back." Compl. at 6.

                                  STANDARDS FOR DECISION

                                   A.   Subject Matter Jurisdiction

         In every instance, the "court must satisfy itselfthat it has jurisdiction to hear and decide a
case before proceeding to the      merits." Hardie v. United States,367 F.3d1298,1290 (Fed. Cir.
2004) (quoting PIN/NIP, Inc. v. Platte Chem. Co.,304 F.3d 1235,124t (Fed. Cir. 2002))
(intemal quotation marks omitted). The court will "normally consider the facts alleged in the
complaint to be true and correct" when considering a motion to dismiss under Rule 12(b)(1) for
lack ofsubject matter jurisdiction. Reynolds v. Army&Air Force Exch.\erv.,846F.2d,j46,747
(Fed. Cir. 1988) (citing Scheuer v. Rhodes,4l6 U.S. 232,236 (1974); Air prods. and Chems.,
Inc. v. ReicholdChems., [nc.,755F.2d1559,1562n.4(Fed.Cir. 1984)). The plaintiff bears the
burden of"alleg[ing] in his pleading the facts essential to show [subject matter] jurisdiction" by
a preponderance ofthe evidence. McNutt v. General Motors Acceptance Corp. of \nd.,298 U.S.
I 78, 1 89 (193 6); se e als o Reyno I ds, 846 F.2d ar 7 48.


        The Tucker Act confers jurisdiction on this court to "renderjudgment upon any claim
against the United States founded either upon the Constitution, or any Act of Congress or any
regulation ofan executive department, or upon any express or implied contract with the United
States, orfor liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C.
$ 1a91(a)(l). The Tucker Act waives sovereign immunity, authorizing a claimant to sue the
United States for monetary damages. United States v. Mitchell,463 U.S. 206,212 (1983).
Nonetheless, the Tucker Act itselfdoes not provide a substantive right to monetary relief against
the United States. United States v. Testan,424 U.5.392,398 (197 6); see also Martinez v. United
States,333 F.3d 1295, 1302-03 (Fed. Cir.2003) (en banc). Rather "[a] substantive right must be
found in some other source of law." Milchell,463 U.S. at216. To fali within the scope of the
Tucker Act, a plaintiff must establish an independent right to monetary damages by identifying a
substantive source oflaw that mandates payment from the United States for the injury suffered.
See Testan, 424 U.S. at 400; see also Ferreiro v. United States,501 F.3d 1 349, 1351-52 (Fed.
Cir.2007) (citing Fisher v. United States,402F.3d 1167,1172 (Fed. Cir. 2005) (en banc in
relevant part)).

                                     B. Failure to State a Clarm
        To survive a motion to dismiss for failure to state a claim, a complaint must "contarn
sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."'
Ashcroft v. Iqbal,556 U.S. 662,678 (2009) (quoting Bell Atl. Corp. v. Twombly,550 U.S. 544,
 570 (2007)). A claim is facially plausible "when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged," id. (citing Twombly,550 U.S. at 556). Moreover, the facts alleged must "'plausibly
suggest[] (not merely [be] consistent with)' a showing of entitlement to relief ." Cary v. United
States,552 F.3d 1373, 1376 (Fed. Cir. 2009) (quoting Twombly,550 U.S. at 557). While the
complaint "does not need detailed factual allegations," Twombly,550 U.S. at 555, it must aver
more than "'naked assertion[s]' devoid of'further lactual enhancement,"' Iqbal,556 U.S. at 678
(citing Twombly, 550 U.S. at 557) (alteration in original), or "the-defendant-unlar,firlly-harmed-
me-accusation[s]," id. (citing Twombly,550 U.S. at 555). When determining whether the
plaintifihas pled facts that are adequate to allow the court to infer that his right to reliefis
plausible-not merely possible-the court must "draw on its judicial experience and common
sense." 1d. at679. Overall, the court "must accept as true the complaint's undisputed factual
allegations and should construe them in a light most favorable to the plaintiff." Cambridge v.
 United States,558 F.3d 1331, 1335 (Fed. Cir. 2009) (citing Papasan v. Allain,478 U.S.265,283
(1986); Gould, Inc. v. United States, 935 F.2d 127 1, 127 4 (Fed. Cir. 1 99 1)).

                                              ANALYSIS

                                    A.   Subject Matter Jurisdiction

        Mr. Artis'claims fall outside the ambit of this court's jurisdiction. To the extent
Mr. Artis has alleged constitutional violations ofdue process, this court has no jurisdictional
power to address such claims. "Although this court may exercise jurisdiction over claims
'founded . . . upon the Constitution,' the scope of this court's jurisdiction over constitutional
claims is limited to claims arising under provisions of the Constitution that mandate the
payment of money." Miller v. United States,67 Fed. Cl. 195, 199 (2005) (citing 28 U.S.C
$ lagl(a)(1)). Mr. Artis' asserted violations of the Due Process Clauses in the Fifth and
Fourteenth Amendments are not by themselves money-mandating. See LeBlanc v. United States,
50 F.3d 1025, 1028 (Fed. Cir. 1995); see alsoJamesv. Caldera,159 F.3d 573,581 (Fed. Cir.
1998) ("[T]he Court of Federal Claims lacks jurisdiction over [Due Process Clause claims]
because [the Due Process Clause] . . . is [not] a money-mandating provision."); Wagstaff v.
United States, i05 Fed. Cl. 99, 109 (2012),alf'd,595 Fed. Appx. 975 (Fed. Cir. 2014).
Therefore, the court lacks jurisdiction to adjudicate Mr. Artis' constitutional claims.

       In sum, Mr. Artis has failed to present any claim that falls within the court's jurisdiction.

                                   B.   Fqilure to State a Claim

        In the altemative, the govemment argues that Mr. Artis' complaint should be dismissed
pursuant to RCFC I 2(bX6) for failure to state a claim upon which relief can be granted. Def.'s
Mot. at l. Even liberally construed, the complaint does not include a facially plausible showing
of wrongdoing by the United States. See Compl.;see also lqbal,556 U.S. at 678. Mr. Artis'
assertions amount to a collateral challenge ofhis conviction and incarceration. Compl. at I
("I[']m not guilty and never was. My whole case was done illegally."). Mr. Artis contests the
conduct ofhis attorney and the prosecutor during his trial. See Compl. at2,4,& 6. This court
does not have jurisdiction to hear claims against individuals, including state and local
govemmental officials or employees. "[T]he only proper defendant for any matter before this
court is the United States, not its officers, nor any other individual." Stephenson v. United
Stales, 5 8 Fed. Cl. 186, 190 (2003) (emphasis in original) (citing United States v. Sherwood, 312
U.S. 584, 588 (1941). Because Mr. Artis fails to stale alleged wrongdoing by the federal
govemment in his complaint, see Compl., it is accordingly improper in this courl,.tee May Co. v.
United States,38 Fed. Cl. 414, 416 (1997) (dismissing complaint where plaintiff did not "even
intimate how the United States . . . was or would have been involved in the [dispute]") (emphasis
in original).

       Accordingly, Mr. Artis fails to state a claim upon which relief can be granted.

                                         CONCLUSION

       Mr. Artis' request to proceed in forma pauperis is GRANTED.2 For the reasons stated,
the govemment's motion to dismiss is GRANTED, and Mr. Artis' complaint is dismissed
pursuant to RCFC 12(bX 1) for lack of subject matter jurisdiction and, altematively, pursuant to
RCFC l2(bx6) for failure to state a claim upon which relief can be granted. The clerk shall
enterjudgment in accord with this disposition.

       No costs.




       2Pursuant to 28 U.S.C. 1915(bX2), the clerk shall assess, and Mr. Artis shall make,
                                  $
"monthly payments of20 percent of the preceding month's income credited to the prisoner's
account" over $ 10, until the filing fee has been paid.
It is so ORDERED.


                    Judge